Exhibit 10.2

AMENDMENT NO. 1 TO LETTER OF CREDIT AGREEMENT AND SUBSIDIARY GUARANTY AGREEMENT
This Amendment No. 1 to Letter of Credit Agreement and Subsidiary Guaranty
Agreement (this “Agreement”) dated as of November 3, 2014 is made by and among
NUSTAR LOGISTICS, L.P., a Delaware limited partnership (the “Borrower”), NUSTAR
ENERGY L.P. (the “MLP”), THE BANK OF NOVA SCOTIA, as issuing bank (in such
capacity, the “Issuing Bank”) and as administrative agent for the Lenders (as
defined in the Letter of Credit Agreement (as defined below)) (in such capacity,
the “Administrative Agent”), and each of the Lenders signatory hereto.
W I T N E S S E T H:
WHEREAS, the Borrower, the MLP, the Issuing Bank, the Administrative Agent and
the Lenders have entered into that certain Letter Credit Agreement dated as of
June 5, 2013 (as hereby amended and as may be hereafter further amended,
modified, supplemented, restated, or amended and restated from time to time, the
“Credit Agreement”; capitalized terms used in this Agreement not otherwise
defined herein shall have the respective meanings given thereto in the Credit
Agreement), pursuant to which the Lenders have made available certain letters of
credit to the Borrower;
WHEREAS, the Guarantors (as defined in the Subsidiary Guaranty (as defined
herein)) entered into that certain Subsidiary Guaranty Agreement dated as of
June 5, 2013 in favor of The Bank of Nova Scotia, as Administrative Agent in
connection with the Credit Agreement (the “Subsidiary Guaranty”); and
WHEREAS, the Borrower and the MLP have advised the Issuing Bank, the
Administrative Agent and the Lenders that they desire to amend certain
provisions of the Credit Agreement and the Subsidiary Guaranty as set forth
below and the terms and conditions contained in this Agreement;
NOW, THEREFORE, in consideration of the promises set forth herein and further
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
1.
Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein, the Credit Agreement is hereby amended as follows:

(a)
Section 1.01 of the Credit Agreement is amended by adding the following
definitions in their proper alphabetical order:

(i)
“Anti-Corruption Laws means all laws, rules, and regulations of any jurisdiction
applicable to the MLP, the Borrower or any of their respective Subsidiaries from
time to time concerning or relating to bribery, money laundering or corruption.”




#4739453.4

--------------------------------------------------------------------------------



(ii)
“Covered Material Indebtedness means Indebtedness of the MLP or any Subsidiary
of the MLP in an aggregate principal amount exceeding $200,000,000.”

(iii)
“LIBO Rate means the applicable LIBO Screen Rate; provided that if any LIBO Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.”

(iv)
“LIBO Screen Rate means the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for Dollars for a period equal in length to the relevant
calculation period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen or, in the event such rate does not appear on either of such Reuters
pages, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion as of the time of such calculation.”

(v)
“Sanctioned Country means, at any time, a country or territory which is itself,
or whose government is, the subject or target of any Sanctions broadly
restricting or prohibiting dealing with such country, territory or government
(at the time of this Agreement, Cuba, Iran, North Korea, Sudan and Syria).”

(vi)
“Sanctioned Person means, at any time, any Person with whom dealings are
restricted or prohibited under Sanctions, including (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the United States
(including by the Office of Foreign Assets Control of the U.S. Department of the
Treasury, the U.S. Department of State, or the U.S. Department of Commerce), or
by the United Nations Security Council, the European Union or any EU member
state, or Her Majesty’s Treasury, (b) any Person located, operating, organized
or resident in a Sanctioned Country or (c) any Person directly or indirectly
owned or controlled by any such Person or Persons.”

(vii)
“Sanctions means economic or financial sanctions or trade embargoes or
restricted measures imposed, administered or enforced from time to time by (a)
the U.S. government, including those administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or (b) the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.”

(viii)
“Securitization Entity means any Person engaged solely in the business of
effecting Securitization Transactions and related activities.”


2    



--------------------------------------------------------------------------------



(ix)
“Securitization Obligations has the meaning given such term in the definition of
Securitization Transaction.”

(x)
“Securitization Transaction means any transaction in which the Borrower or a
Restricted Subsidiary sells or otherwise transfers accounts receivable or other
rights to payment (whether existing or arising in the future) and assets related
thereto (a) to one or more purchasers or (b) to a special purpose entity that
(i) borrows under a loan secured by or issues securities payable from such
accounts receivable or other rights to payment (or undivided interests therein)
and related assets or (ii) sells or otherwise transfers such accounts receivable
or other rights to payment (or undivided interests therein) and related assets
to one or more purchasers, whether or not amounts received in connection with
the sale or other transfer of such accounts receivable or other rights to
payment and related assets to an entity referred to in clause (a) or (b) above
would under GAAP be accounted for as liabilities on a consolidated balance sheet
of the Borrower. The amount of any Securitization Transaction (“Securitization
Obligations”) shall be deemed at any time to be (1) the aggregate outstanding
principal or stated amount of the borrowings or securities in connection with
the transactions referred to in clause (b)(i) of the preceding sentence; (2) the
outstanding amount of capital invested in or unrecovered outstanding purchase
price paid in connection with a transaction referred to in clause (b)(ii) of the
preceding sentence; or (3) if there shall be no such principal or stated amount
or outstanding capital invested or unrecovered purchase price, the uncollected
amount of the accounts receivable transferred to such purchaser(s) pursuant to
such Securitization Transaction net of any such accounts receivable that have
been written off as uncollectible and any discount in the purchase price
thereof.”

(b)
Section 1.01 of the Credit Agreement is amended by deleting the definitions
“Asphalt Business Disposition”, “NPOP Indenture”, “NPOP Notes” and “UK Credit
Agreement” in their entirety and all references thereto in the Credit Agreement.

(c)
Section 1.01 of the Credit Agreement is amended by deleting the definitions for
“Business Day”, “Consolidated Debt”, “Federal Funds Effective Rate”,
“Indebtedness”, “Note Indentures”, “NuStar Logistics Indenture”, and “Revolving
Credit Agreement” in their entirety and substituting in lieu thereof the
following:

(i)
“Business Day means any day that is not a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed; provided that (a) when used in connection with any amount bearing
interest at the Alternate Base Rate at a time when such rate is calculated by
reference to the Adjusted LIBO Rate, the term “Business Day” shall also exclude
any day on which banks are not open for general business in London.”


3    



--------------------------------------------------------------------------------



(ii)
“Consolidated Debt means, for any day, all Indebtedness of the MLP and its
Restricted Subsidiaries (excluding (a) the principal amount of Hybrid Equity
Securities in an aggregate amount not to exceed 15% of Total Capitalization and
(b) the Excluded Go-Zone Bond Proceeds in an aggregate amount not to exceed
$350,000,000), on a consolidated basis, as of such day.”

(iii)
“Federal Funds Effective Rate means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.”

(iv)
“Indebtedness of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments or by any other securities providing for the mandatory
payment of money (including, without limitation, preferred stock subject to
mandatory redemption or sinking fund provisions), (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all non-contingent obligations of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) all
obligations of such Person with respect to any arrangement, directly or
indirectly, whereby such Person or its Subsidiaries shall sell or transfer any
material asset, and whereby such Person or any of its Subsidiaries shall then or
immediately thereafter rent or lease as lessee such asset or any part thereof,
and (l) all Securitization Obligations. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership


4    



--------------------------------------------------------------------------------



interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.”
(v)
“Note Indenture means the NuStar Logistics Indenture.”

(vi)
“NuStar Logistics Indenture means that certain Indenture dated as of July 15,
2002 among the MLP, the Borrower and Wells Fargo Bank, National Association (the
“NuStar Logistics Trustee”), as amended and supplemented by a First Supplemental
Indenture thereto dated as of July 15, 2002, a Second Supplemental Indenture
thereto dated as of March 18, 2003, a Third Supplemental Indenture dated as of
July 1, 2005, a Fourth Supplemental Indenture thereto dated as of April 4, 2008,
a Fifth Supplemental Indenture thereto dated as of August 12, 2010, a Sixth
Supplemental Indenture thereto dated as of February 2, 2012, and a Seventh
Supplemental Indenture thereto dated as of August 19, 2013, by and among the
Borrower, the MLP as guarantor, NPOP, as affiliate guarantor and the NuStar
Logistics Trustee.”

(vii)
“Revolving Credit Agreement means that certain Amended and Restated 5-Year
Revolving Credit Agreement dated as of October 29, 2014 among the Borrower, the
MLP, the lenders party thereto, and JPMorgan Chase Bank, N.A., as administrative
agent, as amended, modified, supplemented or restated.”

(d)
Section 2.01(a)(i) of the Credit Agreement is hereby amended by adding the
following to the end thereof:

“Notwithstanding anything herein to the contrary, no Issuing Bank shall have any
obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (ii) in
any manner that would result in a violation of any Sanctions by any party to
this Amendment.”
(e)
The Credit Agreement is hereby amended by adding the following new Section 3.13
at the end of Section 3.12:

“Section 3.13     Anti-Corruption Laws and Sanctions. Each of the MLP and the
Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the MLP, the Borrower, and their respective
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and each of the MLP, the
Borrower, their respective Subsidiaries and their respective officers and
employees and to the knowledge of each of the MLP and the Borrower its directors
and agents, are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects. None of (a) the MLP, the Borrower, any of their
respective Subsidiaries or to the knowledge of each of the MLP, the Borrower or
such Subsidiary any of their respective directors,

5    



--------------------------------------------------------------------------------



officers or employees, or (b) to the knowledge of each of the MLP and the
Borrower, any agent of the MLP or the Borrower or any of their respective
Subsidiaries that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Letter of
Credit, use of proceeds or other Transactions will violate Anti-Corruption Laws
or applicable Sanctions.”
(f)
Section 5.07 of the Credit Agreement is amended by adding the following sentence
at the end of such Section:

“Each of the MLP and the Borrower will maintain in effect and enforce policies
and procedures designed to ensure compliance by the MLP and the Borrower, their
respective Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions.”
(g)
Section 5.08 of the Credit Agreement is amended by adding the following sentence
at the end of such Section:

“The Borrower shall not request any Letter of Credit, and shall not use, and
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, directly or indirectly, the
proceeds of any Letter of Credit, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, other Affiliate, joint venture
partner or other Person, (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws or in any other
manner that would result in a violation of any Anti-Corruption Laws by any party
hereto, (B) for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country, or involving any goods originating in or with a Sanctioned
Person or Sanctioned Country, or (C) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.”
(h)
Section 5.11 of the Credit Agreement is amended by deleting such Section in its
entirety and substituting in lieu thereof the following:

“Section 5.11 Subsidiary Guaranty. It will cause each of its Subsidiaries that
guarantees any Covered Material Indebtedness of the MLP or any Subsidiary of the
MLP (including, without limitation, any debt issued pursuant to the Note
Indenture), to guarantee the Borrower Obligations, by executing and delivering
to the Administrative Agent, for the benefit of the Lenders, on or prior to the
Effective Date with respect to any Subsidiary that guarantees any such Covered
Material Indebtedness as of the Effective Date, and thereafter, within five (5)
Business Days after any Subsidiary guarantees any such Covered Material
Indebtedness, (a) a Subsidiary Guaranty (or a supplement thereto as may be
requested by the Administrative Agent) and (b) such other additional closing
documents, certificates and legal opinions as shall reasonably be requested by
the Administrative Agent. For the avoidance of doubt, if at any time any
Subsidiary referenced above does not

6    



--------------------------------------------------------------------------------



guarantee any obligations of the MLP or any of its Subsidiaries under any
Covered Material Indebtedness (including the Note Indenture) or any such
Subsidiary is to be released from such guarantee of such Covered Material
Indebtedness immediately following such Subsidiary’s release from the Subsidiary
Guaranty, then such Subsidiary shall be released from the Subsidiary Guaranty in
accordance with Section 6.15 of the Subsidiary Guaranty; provided that if such
Subsidiary is not released from such guarantee of such Covered Material
Indebtedness within five (5) days of such Subsidiary’s release from the
Subsidiary Guaranty, then such Subsidiary shall immediately become a party to
the Subsidiary Guaranty.”
(i)
Section 6.01 of the Credit Agreement is amended by:

(i)
deleting in its entirety clause (c) thereof and substituting in lieu thereof the
following:

“(c)    Securitization Obligations in respect of Securitization Transactions in
an aggregate amount not to exceed $300,000,000 at any one time outstanding;”
(ii)
deleting in its entirety clause (f) thereof and substituting in lieu thereof the
phrase “[Reserved]”.

(iii)
deleting in its entirety the last paragraph thereof in its entirety and
replacing it with the following:

“Notwithstanding the foregoing or anything to the contrary contained herein, the
MLP and the Borrower will not permit the aggregate principal amount of
Indebtedness of all Restricted Subsidiaries (other than Indebtedness of the
Borrower) at any time to exceed 10% of Consolidated Net Tangible Assets.”
(j)
Section 6.02 of the Credit Agreement is amended by deleting the phrase “clause
(f) of Section 6.01,” and substituting in lieu thereof the following:

“clause (h) of Section 6.01,”
(k)
Section 6.02 of the Credit Agreement is amended by deleting clause (e) thereof
and substituting in lieu thereof the following:

“(e)    other Liens securing Indebtedness (including Liens granted on accounts
receivable or other rights to payment and related assets in connection with
Securitization Transactions permitted by Section 6.01(c)) in an amount that does
not at anytime exceed 15% of Consolidated Net Worth; and”
(l)
Section 6.04 of the Credit Agreement is amended by deleting clause (e) thereof
and substituting in lieu thereof the following:

“(e) the Borrower’s interest in ST Linden Terminal, LLC;”

7    



--------------------------------------------------------------------------------



(m)
Section 6.08 of the Credit Agreement is amended by deleting such Section in its
entirety and substituting in lieu thereof the following:

“Section 6.08    Restrictive Agreements. It will not, and will not permit any of
its Restricted Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of it or any of its Restricted
Subsidiaries to create, incur or permit to exist any Lien upon any of its
property or assets, or (b) the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to the MLP or any other Restricted Subsidiary
or to Guarantee Indebtedness of the Borrower or any other Restricted Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by this Agreement, (ii) clause (b) of the foregoing shall not
apply to restrictions and conditions imposed by any Hybrid Equity Securities
that by their terms are expressly subordinated in right of payment to any MLP
Obligations during any period in which the issuer thereof has elected to defer
interest thereon in accordance with the terms of such Hybrid Equity Securities,
provided that in no event shall any such agreement or arrangement prohibit or
restrict or impose any condition upon the ability of (A) any Restricted
Subsidiary to pay dividends or other distributions with respect to any of its
Equity Interests directly owned by the MLP, the Borrower or any of their
respective Wholly-Owned Subsidiaries, (B) any Restricted Subsidiary to make or
repay loans or advances to the MLP, the Borrower or any of their respective
Wholly-Owned Subsidiaries or (C) the Borrower or any Guarantor from making any
payments of principal, interest or other amounts owing hereunder or under any
other Loan Document (including the MLP Obligations) or guaranteeing any of the
MLP Obligations, (iii) the foregoing shall not apply to restrictions and
conditions (x) existing on the date of this Agreement identified on Schedule
6.08 (but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition so as to
cause such restriction or condition to be more restrictive than the restriction
or condition in existence on the date of this Agreement) or (y) arising or
agreed to after the date of this Agreement; provided that such restrictions or
conditions arising or agreed to after the date of this Agreement are not more
restrictive than the restrictions and conditions existing on the date of this
Agreement, (iv) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Restricted
Subsidiary pending such sale; provided such restrictions and conditions apply
only to the Restricted Subsidiary that is to be sold and such sale is permitted
hereunder, (v) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (vi) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof and (vii) clause (a) of the foregoing shall not apply to any
prohibitions or restrictions on the Borrower, any Restricted Subsidiary or any
Securitization Entity pursuant to a Securitization Transaction permitted
hereunder.

8    



--------------------------------------------------------------------------------



(n)
Section 6.11 of the Credit Agreement is amended by deleting such Section in its
entirety and substituting in lieu thereof the following:

“Section 6.11 Financial Condition Covenant. The MLP will not permit as of the
last day of any fiscal quarter (each a “Calculation Date”) its Consolidated Debt
Coverage Ratio to be in excess of 5.00 to 1.00 (the “Standard Ratio”) for any
Rolling Period; provided that if at any time the MLP or any of its Restricted
Subsidiaries has consummated one or more acquisitions within the two most
recently completed fiscal quarters prior to such Calculation Date for which the
MLP or any of its Restricted Subsidiaries has paid aggregate net consideration
of at least $50,000,000, then, for the two Rolling Periods the last day of which
immediately follow the date on which such acquisition is consummated, the
numerator of the maximum Consolidated Debt Coverage Ratio otherwise permitted
above shall be increased by 0.5; thereafter, compliance shall be determined by
reverting back to the Standard Ratio; provided further that, notwithstanding the
foregoing, or anything to the contrary contained in this Section 6.11, in no
event shall the MLP permit at any time its Consolidated Debt Coverage Ratio to
exceed 5.50 to 1.00 for any Rolling Period.”
(o)
Section 10.01 of the Credit Agreement is amended by deleting the phrase
“Executive Vice President, Chief Financial Officer and Treasurer (Telecopy No.
(210) 918-5055)” in clause (a)(i) and substituting in lieu thereof the
following:

“Executive Vice President and Chief Financial Officer, Telecopy No.
210-918-5596”
(p)
Section 10.02 of the Credit Agreement is amended by deleting the penultimate
sentence of Section 10.02(b) and substituting in lieu thereof the following:

“In the event that (i) the Revolving Credit Agreement is amended, supplemented
or otherwise modified or (ii) a consent or waiver with respect to the Revolving
Credit Agreement is entered into, in each case with respect to the affirmative
covenants, the negative covenants and the definitions related thereto (each, a
“Revolver Modification”), this Agreement will be deemed automatically amended to
conform to the applicable changes to such affirmative covenants, negative
covenants and related definitions made by such Revolver Modification (the
“Deemed Changes”), so long as all the Lenders are party to the Revolving Credit
Agreement at the time such Revolver Modification becomes effective. In addition,
no later than three Business Days after the effectiveness of a Revolver
Modification, upon the request of either the Administrative Agent or the
Borrower to make changes similar to those made by the Revolver Modification
which are applicable to this Agreement but are not Deemed Changes (the
“Requested Changes”), the Administrative Agent, the Issuing Bank and the Lenders
shall enter into a substantially similar instrument with the Borrower and the
MLP with respect to such Requested Changes.”
(q)
Section 10.09(b) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:


9    



--------------------------------------------------------------------------------



“(b)    The Borrower and the MLP each hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County, Borough of
Manhattan and of the United States District Court for the Southern District of
New York sitting in the Borough of Manhattan, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement against the Borrower
or its properties in the courts of any jurisdiction.”
(r)
Clauses (a) and (b) of Section 10.12 of the Credit Agreement are hereby deleted
in its entirety and replaced with the following:

“(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any self-regulatory authority or
Governmental Authority (including any self-regulatory authority, ratings agency,
cusip bureau or credit insurer),”.
(s)
Schedules 3.12, 6.01 and 6.08 of the Credit Agreement are deleted in their
entirety and the Schedules set forth in Exhibit A to this Agreement are
substituted in lieu thereof.

2.
Amendment to the Subsidiary Guaranty. Subject to the terms and conditions set
forth herein, the Subsidiary Guaranty is hereby amended by deleting Section 6.15
thereof in its entirety and substituting in lieu thereof the following:

“6.15    Release of Guarantors. At the request and sole expense of the Borrower
and the MLP: any Subsidiary of the MLP that is a Guarantor shall be released
from its obligations hereunder in the event that (a) all of the Equity Interests
of such Guarantor shall be sold, transferred or otherwise disposed of in a
transaction permitted by the Reimbursement Agreement or (b) such Subsidiary does
not guarantee any obligations of the MLP or any of its Subsidiaries under any
Covered Material Indebtedness (including the Note Indentures), or any such
Subsidiary is to be released from such guarantee of such Covered Material
Indebtedness immediately following such Subsidiary’s release from its
obligations hereunder, provided that the Borrower and the MLP shall have
delivered to the Administrative Agent, at least ten Business Days prior to the
date of the proposed release, a written request of a Responsible Officer of each
of the Borrower and the MLP for release

10    



--------------------------------------------------------------------------------



identifying the relevant Guarantor and the terms of the sale or other
disposition or release from such guaranty, as the case may be, in reasonable
detail, together with a certification by the Borrower and the MLP that such
transaction is in compliance with the Reimbursement Agreement and the other Loan
Documents and that at the time of such release, after giving effect to any other
Subsidiary of the MLP becoming a party hereto, the Borrower and the MLP are in
compliance with Section 5.11 of the Reimbursement Agreement and no Event of
Default exists or would exist as a result of such release; provided further that
if such Subsidiary is not released from such guarantee of such Covered Material
Indebtedness within five (5) days of such Subsidiary’s release from the
Subsidiary Guaranty, then such Subsidiary shall immediately become a party to
the Subsidiary Guaranty.
3.
Effectiveness; Conditions Precedent. The effectiveness of this Agreement and the
amendments to the Credit Agreement herein provided are subject to the
satisfaction of the following conditions precedent:

(a)
the Administrative Agent shall have received each of the following documents or
instruments in form and substance reasonably acceptable to the Administrative
Agent:

(viii)
counterparts of this Agreement, duly executed by the Borrower, the MLP, each
Guarantor, the Issuing Bank, the Administrative Agent and all the Lenders;

(ix)
such other documents, instruments, certifications, undertakings, further
assurances and other matters as the Administrative Agent shall reasonably
request; and

(b)
all fees and expenses payable to the Administrative Agent and the Lenders
(including the fees and expenses of counsel to the Administrative Agent)
estimated to date shall have been paid in full (without prejudice to final
settling of accounts for such fees and expenses).

4.
Consent of the Guarantors. Each Guarantor hereby consents, acknowledges and
agrees to the amendments set forth herein, including without limitation the
amendment to the Subsidiary Guaranty, and hereby confirms and ratifies in all
respects the Subsidiary Guaranty to which such Guarantor is a party (including
without limitation the continuation of such Guarantor’s payment and performance
obligations thereunder upon and after the effectiveness of this Agreement and
the amendments contemplated hereby) and the enforceability of such Subsidiary
Guaranty against such Guarantor in accordance with its terms.

5.
Representations and Warranties. In order to induce the Issuing Bank, the
Administrative Agent and the Lenders to enter into this Agreement, the Loan
Parties represent and warrant to the Issuing Bank, the Administrative Agent and
the Lenders as follows:


11    



--------------------------------------------------------------------------------



(a)
The representations and warranties made by each Loan Party in Article III of the
Credit Agreement and in each of the other Loan Documents to which such Loan
Party is a party are true and correct on and as of the date hereof, except to
the extent that such representations and warranties expressly relate to an
earlier date;

(b)
Since the date of the most recent financial reports of the Borrower and the MLP
delivered pursuant to Section 5.01 of the Credit Agreement, no act, event,
condition or circumstance has occurred or arisen which, singly or in the
aggregate with one or more other acts, events, occurrences or conditions
(whenever occurring or arising), has had or could reasonably be expected to have
a Material Adverse Effect;

(c)
The Persons appearing as Guarantors on the signature pages to this Agreement
constitute all Persons who are required to be Guarantors pursuant to the terms
of the Credit Agreement and the other Loan Documents, including without
limitation all Persons who became Subsidiaries or were otherwise required to
become Guarantors after the Effective Date, and each of such Persons has become
and remains a party to a Subsidiary Guaranty as a Guarantor;

(d)
This Agreement has been duly authorized, executed and delivered by the Loan
Parties and constitute a legal, valid and binding obligation of such parties,
except as may be limited by general principles of equity or by the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally; and

(e)
No Default or Event of Default has occurred and is continuing.

6.
Entire Agreement. This Agreement, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Agreement may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.02 of the
Credit Agreement.

7.
Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Credit Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to their respective terms.


12    



--------------------------------------------------------------------------------



8.
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or e-mail transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.

9.
Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York and shall be further subject to the
provisions of Section 10.09 of the Credit Agreement.

10.
Enforceability. Should any one or more of the provisions of this Agreement be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

11.
References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby.

12.
Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Borrower, the MLP, each Guarantor, the Issuing Bank, the
Administrative Agent and Lenders, and their respective successors, legal
representatives, and assignees to the extent such assignees are permitted
assignees as provided in Section 10.04 of the Credit Agreement.



[Signature pages follow]



13    



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.


NUSTAR LOGISTICS, L.P.


By:    NuStar GP, Inc., its General Partner




By:     /s/ Thomas R. Shoaf                
Name:    Thomas R. Shoaf
Title:    Executive Vice President and Chief
Financial Officer


NUSTAR ENERGY L.P.


By: Riverwalk Logistics, L.P., its General Partner


By: NuStar GP, LLC, its General Partner




By:     /s/ Thomas R. Shoaf                
Name:    Thomas R. Shoaf
Title:    Executive Vice President and Chief
Financial Officer


    
GUARANTORS:


NUSTAR PIPELINE OPERATING     
PARTNERSHIP L.P.


By: NuStar Pipeline Company, LLC, its General
Partner    




By:    /s/ Thomas R. Shoaf    
Name: Thomas R. Shoaf
Title: Executive Vice President and Chief
Financial Officer                                 






--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:


THE BANK OF NOVA SCOTIA,
as Issuing Bank, Administrative Agent and a Lender


By:    /s/ Mark Sparrow    
Name: Mark Sparrow
Title: Director










--------------------------------------------------------------------------------



Exhibit A



SCHEDULE 3.12

Subsidiaries
Subsidiary
Jurisdiction of
Formation
Restricted/Unrestricted/Material
Ownership
Percentage
Bicen Development Corporation N.V.
Sint Eustatius
Restricted
100%
Cooperatie NuStar Holdings U.A.
Netherlands
Restricted
100%
Diamond K Limited
Bermuda
Restricted
100%
LegacyStar, Inc.
Delaware
Restricted
100%
LegacyStarInvestment, LLC
Delaware
Restricted
100%
LegacyStar, LLC
Delaware
Restricted
100%
Kaneb Management, LLC
Delaware
Restricted
100%
Kaneb Management Company LLC
Delaware
Restricted
100%
NuStar Pipeline Company, LLC
Delaware
Restricted
100%
NuStar Pipeline Holding Company, LLC
Delaware
Restricted
100%
NuStar Pipeline Operating Partnership L.P.
Delaware
Restricted - Material
100%
NuStar Pipeline Partners L.P.
Delaware
Restricted
100%
LegacyStarServices, LLC
Delaware
Restricted
100%
NS Security Services, LLC
Delaware
Restricted
100%
NuStar Asphalt Chickasaw, LLC
Texas
Restricted
100%
NuStar Asphalt Holdings, Inc.
Delaware
Restricted
100%
NuStar Asphalt Holdings, LLC
Delaware
Restricted
100%
NuStar Refining, LLC
Delaware
Restricted
100%
NuStar Terminals B.V.
Netherlands
Restricted
100%
NuStar Eastham Limited
England
Restricted
100%







--------------------------------------------------------------------------------




Subsidiary
Jurisdiction of
Formation
Restricted/Unrestricted/Material
Ownership
Percentage
NuStar Terminals Limited
England
Restricted
100%
NuStar Energy Services, Inc.
Delaware
Restricted
100%
NuStar Burgos, LLC
Delaware
Restricted
100%
NuStar GP, Inc.
Delaware
Restricted
100%
NuStar Holdings B.V.
Netherlands
Restricted
100%
NuStar Internacioncal, S. deR.L. de C.V.
Mexico
Restricted
100%
NuStar Logistics, L.P.
Delaware
Restricted - Material
100%
NuStar Supply & Trading LLC
Delaware
Restricted
100%
Petroburgos, S. de R.L. de C.V.
Mexico
Restricted
100%
Point Tupper Marine Services Co.
Nova Scotia
Restricted
100%
NuStar Grangemouth Limited
England
Restricted
100%
Saba Company N.V.
Sint Eustatius
Restricted
100%
Seven Seas Steamship Company (Sint Eustatius) N.V.
Sint Eustatius
Restricted
100%
Shore Terminals LLC
Delaware
Restricted
100%
NuStar Texas Holding, Inc.
Delaware
Restricted
100%
NuStar Terminals Texas, Inc.
Delaware
Restricted
100%
NuStar Terminals Partners TX L.P.
Delaware
Restricted
100%
NuStar Technology, Inc.
Delaware
Restricted
100%
NuStar Terminals Antilles N.V.
Curacao
Restricted
100%
NuStar Terminals Canada Co.
Nova Scotia
Restricted
100%
NuStar Terminals Canada Holdings Co
Nova Scotia
Restricted
100%
NuStar Terminals Canada Partnership
Nova Scotia
Restricted
100%







--------------------------------------------------------------------------------




Subsidiary
Jurisdiction of
Formation
Restricted/Unrestricted/Material
Ownership
Percentage
NuStar Terminals Corporation N.V.
Curacao / Netherlands
Restricted
100%
NuStar Terminals Delaware, Inc.
Delaware
Restricted
100%
NuStar Caribe Terminals, Inc.
Delaware
Restricted
100%
NuStar Terminals International N.V.
Curacao
Restricted
100%
NuStar Terminals Marine Services N.V.
Sint Eustatius
Restricted
100%
NuStar Terminals New Jersey, Inc.
Delaware
Restricted
100%
NuStar Terminals N.V.
Sint Eustatius
Restricted - Material
100%
NuStar Terminals Operations Partnership L.P.
Delaware
Restricted
100%
NuStar Terminals Services, Inc.
Delaware
Restricted
100%
Texas Energy Services LLC
Delaware
Restricted
100%







--------------------------------------------------------------------------------






SCHEDULE 6.01
Existing Indebtedness


None.








--------------------------------------------------------------------------------






SCHEDULE 6.08
Existing Restrictions


Restrictions and conditions set forth in (i) the Note Indentures, (ii) the
Revolving Credit Agreement, and (iii) the Letter of Credit Agreement, dated as
of June 5, 2012, among the Borrower, the MLP, the Lenders party thereto and
Mizuho Corporate Bank, Ltd., as Issuing Bank and Administrative Agent, as
amended.






